Title: To George Washington from Nathaniel Woodhull, 6 August 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir:
In Convention of the Representatives of the State of New York at Harlem August 6th 1776.

I am directed by the Convention to make their Appology to Your Excellency for not sooner expressing their Approbation of the Appointment which You have made to the command on Hudsons River. It gives them great Pleasure to find that Your Excellency hath chosen for this important Post a Gentleman whose good Sense and tried Resolution do Honor to the Choice; which, united with his intimate Knowledge of the Country cannot fail of rendering him usefull to the Public. They have however some Reason to fear that either from Delay or Misapprehension General Clinton hath not that Evidence of his Authority which he ought to have, or else that he doth not conceive of it in it’s full Latitude. The Convention would therefore esteem it a particular favor if, Sir, You would transmit to him his Appointment with the Resolution which subjects the Levies on both sides the River to his Command.

By the removal of General Clinton from the Fortifications in the high Lands, the Command of one of these Forts hath devolved on Major Schuyler a very Young Officer and new to the Service. Your Excellency will best be able to determine whether the Post is of such a Nature as to be entrusted with this Young Gentleman alone or whether it would be proper to send thither a more experienced Officer.
The Convention beg leave to inform Your Excellency that till Commissaries are appointed, the Convention are deprived of two of their Members who are directed to supply this Post till Your Excellency shall send proper Officers to take their Place which they flatter themselves will be done as early as possible.
Upon a Suggestion that the Telescope belonging to Kings College would be of Use in Discovering the Arrangments and Operations of the Enemy, the Convention have made an Order for delivering it to Your Excellency of which I am also directed to enclose You a Copy and hope that it may in some Measure contribute to the furthering Your Designs.
The Convention have further directed me to inform Your Excellency that their own Members and Persons employed by them in the public Service having frequent Occasion to pass and repass where Guards are placed are often impeded. They do therefore submit to Your Excellency’s Consideration whether it would not be proper to give Orders that these Persons who shall appear to be Members of the Convention and those who shall have Permissions signed by the President be suffered to pass without Interruption; At the same Time that no impositions may happen I take leave to enclose the Copy of a Resolution restricting the Issuing of all such Permissions except to those who are actually engaged in the public Service. And lest Mistakes should arise with Respect to Members it is intended that each one shall have a Certificate thereof signed by the President. I have the Honor to be with the greatest Respect Your Excellency’s most Obedient and humble servant

By Order
Nathll Woodhull President

